Citation Nr: 0518440	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for clear cell 
carcinoma, right kidney, including as secondary to herbicide 
exposure.

2.  Entitlement to service connection for status post 
splenectomy, including as secondary to herbicide exposure.

3.  Entitlement to service connection for status post 
adrenalectomy, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action in support of these claims.


REMAND

The veteran claims entitlement to service connection for 
clear cell carcinoma, right kidney, and status post 
splenectomy and adrenalectomy, all including as secondary to 
herbicide exposure.  Additional action is necessary before 
the Board can proceed in adjudicating these claims.  

First, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's appeal.  The VCAA and its 
implementing regulations provide that VA must notify the 
claimant and the claimant's representative, if any, of all 
information and medical and lay evidence, not previously 
provided to the Secretary, which is necessary to substantiate 
a claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion of the evidence is to be provided by the 
claimant and which portion of the evidence VA will attempt to 
obtain on behalf of the claimant.  The VCAA and its 
implementing regulations also provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

VA's duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, for the reason explained below, an 
examination is necessary.  

The veteran asserts that he developed cancer of the right 
kidney, spleen and left adrenal gland secondary to exposure 
to Agent Orange while serving in Vietnam.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).  Diseases associated with such 
exposure include: chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e); see also 38 U.S.C.A. 
§ 1116(f) (West 2002), as added by § 201(c) of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  See also 38 C.F.R. § 
3.303(d).

In this case, the veteran's service personnel records confirm 
that the veteran served on active duty during the Vietnam era 
in the Republic of Vietnam, from March 1967 to March 1968.  
Therefore, under 38 U.S.C.A. § 1116(a)(3), he is presumed to 
have been exposed to Agent Orange.  The record also clearly 
shows diagnoses of, and treatment for, cancer of the right 
kidney, spleen and left adrenal gland.  The question at issue 
is thus whether this cancer is related to the presumed Agent 
Orange exposure or otherwise to the veteran's period of 
active service.  To date, VA has not obtained a medical 
opinion addressing this question.  A remand is thus necessary 
for the purpose of scheduling such an examination, during 
which an examiner can do so.  

This case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination.  AMC should forward the 
claims file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all clinical findings 
associated with the veteran's right 
kidney, spleen and left adrenal 
gland cancer; 

b) opine whether this cancer is at 
least as likely as not related to 
the veteran's period of active 
service, including his presumed 
exposure to Agent Orange from March 
1967 to March 1968; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  AMC should then readjudicate the 
veteran's claims based on a consideration 
of all of the evidence of record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

